Continuation Sheet
Continuation of Box 12:
Applicant alleges that there is no evidence that Brennan’s pattern causes cellular migration because (1) Brennan does not use the word “migration”, and (2) because Brennan teaches that organisms can move in more than one direction on the substrate. As an initial matter, it is noted that the functional limitation wherein “the texture determines a direction for cell growth” is broad as it does not limit to any directional relationship between the orientation of the texture and the direction of cell movement. As stated in the Office Action mailed 12/4/2020, Brennan specifically highlights that cells grown on the texture migrate, and migration in any direction reads on the functional limitation wherein “the texture determines a direction for cell growth”. There is no requirement that Brennan recite the term “migration”, a term also not found in the claims, but applicant is directed to paragraph [0159] of Brennan wherein Brennan specifically teaches that organisms can “migrate” on the patterned surface of the device. Furthermore, as discussed in the Office Action mailed 12/4/2020, it appears that Brennan’s product is identical to the applicant’s claimed product (see Figure 1 of the instant specification and Figure 1A of Brennan, which are reproduced below) and that it therefore would have the same functional features as the claimed product. Applicant also highlights that Brennan is silent as to an average cellular aspect ratio of cells on the texture. However, again, as stated above, the prior art texture appears to have an identical structure as the claimed texture, and therefore it appears it would have the same effect on cells. The cited art taken as a whole demonstrates a reasonable probability that the cells on the texture of the prior art is either identical or sufficiently similar to the claimed cells on the texture that whatever differences exist are not patentably significant. Since the applicant has not provided any objective evidence establishing novelty or unobviousness of the claimed product, this argument is not persuasive. 


    PNG
    media_image1.png
    456
    318
    media_image1.png
    Greyscale
                         
    PNG
    media_image2.png
    385
    396
    media_image2.png
    Greyscale

  FIG 1 of the instant specification                                          FIG. 1A of Brennan

Applicant alleges that because Brennan teaches that “organisms” are on the textured surface that Brennan’s teachings do not relate to the species of “cells” as claimed. As an initial matter, it is noted that the claims are not limited to only isolated non-clustered cells being on the product. Furthermore, the examples in Brennan are of unicellular algae and Brennan also contemplates other unicellular organisms on the substrates. Therefore this argument is not persuasive. 
Applicant alleges that the secondary reference Nikkhah does also teach migration, orientation, and changes in cellular aspect ratio on textured surfaces. Applicant highlights that Nikkhah does not teach a texture with the same structure as the claimed product. However, the rejections are over the product of Brennan, not the product taught by Nikkhah, and therefore this argument is not persuasive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653